Opinion issued November 3, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–00617–CV
____________

IN RE GREEN TREE SERVICING LLC, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Green Tree Servicing LLC, filed a petition for a writ of mandamus
complaining of Judge Ben Hardin’s order denying relator’s plea in abatement and
motion to compel arbitration.



          We deny the petition for writ of mandamus.  See Tex. R. App. P. 52.8(a).
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.